In re Orleans Parish School Board;—Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “L”, No. 93-3861; to the Court of Appeal, Fourth Circuit, No. 97CA-2322.
Granted in part. The judgment of the court of appeal is amended to provide that the school board may re-raise the exception of prescription after trial on the merits if, under the facts proven by plaintiff at trial, there is no solidary liability. See McDaniels v. Allison, 97-2572 (La.4/9/98), 708 So.2d 418 (on rehearing). In all other respects, the application is denied.
KIMBALL, J., would deny the writ.
LEMMON, J., not on panel.